SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended June 30, 2007 Commission File No.0-24866 MICROTEK MEDICAL HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Georgia 58-1746149 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 13000 DEERFIELD PARKWAY, SUITE 300 ALPHARETTA, GA30004 (Address of principal executive offices) (678) 896-4400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days.Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding at August 6, 2007 Common Stock, $.001 par value 43,493,447 INDEX PART I: FINANCIAL INFORMATION Item 1. Financial Statements: Unaudited Condensed Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months ended June 30, 2007 and June 30, 2006 and for the Six Months ended June 30, 2007 and June 30, 2006 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2007 and June 30, 2006 Notes to Unaudited Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II: OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements MICROTEK MEDICAL HOLDINGS, INC. Unaudited Condensed Consolidated Balance Sheets (in thousands) Assets June 30, 2007 December 31, 2006 Current assets: Cash and cash equivalents $ 17,181 $ 17,059 Accounts receivable, net of allowances of $1,875 and $1,626, respectively 22,276 18,182 Other receivables 1,317 1,540 Inventories 39,368 35,654 Deferred income taxes 4,290 3,368 Prepaid expenses and other current assets 1,628 2,003 Total current assets 86,060 77,806 Property and equipment 32,843 32,189 Less accumulated depreciation (25,176 ) (24,181 ) Property and equipment, net 7,667 8,008 Goodwill 34,919 34,803 Other intangible assets, net 12,638 12,204 Deferred income taxes 13,280 16,192 Other assets 6,513 7,153 Total assets $ 161,077 $ 156,166 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ 12,351 $ 11,735 Accrued expenses 6,110 6,672 Income taxes payable 366 353 Current portion of long-term debt 147 173 Total current liabilities 18,974 18,933 Long-term debt, excluding current portion 670 721 Deferred income taxes 442 769 Other long-term liabilities, excluding current portion 3,261 3,507 Total liabilities 23,347 23,930 Shareholders’ equity: Common stock 46 45 Additional paid-in capital 219,945 218,759 Accumulated deficit (77,269 ) (81,859 ) Accumulated other comprehensive income, net of income taxes of ($216) and ($178), respectively 1,077 733 143,799 137,678 Treasury shares, at cost (6,069 ) (5,442 ) Total shareholders’ equity 137,730 132,236 Total liabilities and shareholders’ equity $ 161,077 $ 156,166 See notes to unaudited condensed consolidated financial statements. 3 MICROTEK MEDICAL HOLDINGS, INC. Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income (in thousands, except per share data) Three months ended Six months ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Net revenues $ 38,505 $ 36,058 $ 75,681 $ 69,741 Cost of goods sold 22,136 21,986 43,820 42,031 Gross profit 16,369 14,072 31,861 27,710 Operating expenses: Selling, general and administrative 12,241 10,585 24,358 20,542 Research and development 347 145 739 289 Amortization of intangibles 372 254 679 468 Total operating expenses 12,960 10,984 25,776 21,299 Income from operations 3,409 3,088 6,085 6,411 Interest income 120 105 231 199 Interest expense (53 ) (10 ) (69 ) (21 ) Equity in earnings of investee 101 90 133 123 Foreign currency exchange gain 108 - 203 - Income before income taxes 3,685 3,273 6,583 6,712 Income tax provision 1,181 1,118 1,993 2,307 Net income $ 2,504 $ 2,155 $ 4,590 $ 4,405 Other comprehensive income (loss): Foreign currency translation gain, net of income taxes of ($29), ($45), ($36) and ($66), respectively 184 458 341 817 Unrealized gain (loss) on available for sale securities, net of income taxes of $1, $18, ($2), and $14, respectively - (28 ) 3 (22 ) Comprehensive income $ 2,688 $ 2,585 $ 4,934 $ 5,200 Net income per common share – Basic $ 0.06 $ 0.05 $ 0.11 $ 0.10 Net income per common share – Diluted $ 0.06 $ 0.05 $ 0.10 $ 0.10 Basic weighted average number of common shares outstanding 43,455 43,639 43,427 43,656 Diluted weighted average number of common shares outstanding 44,820 44,668 44,754 44,647 See notes to unaudited condensed consolidated financial statements. 4 MICROTEK MEDICAL HOLDINGS, INC. Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Six months ended Six months ended June 30, 2007 June 30, 2006 Cash flows from operating activities: Net income $ 4,590 $ 4,405 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 1,010 1,024 Amortization of intangibles 679 468 Provision for doubtful accounts 268 307 Deferred income taxes 1,625 2,057 Equity in earnings of investee (133 ) (123 ) Other 5 (3 ) Changes in operating assets and liabilities, net of acquisitions (2,687 ) (1,360 ) Net cash provided by operating activities 5,357 6,775 Cash flows from investing activities: Purchase of and deposits for property and equipment (672 ) (831 ) Acquisition of Samco, net of cash acquired - (2,274 ) Acquisition of Europlak, net of cash acquired (96 ) - Acquisition of Eurobiopsy, net of cash acquired (125 ) - Proceeds from dispositions 31 6 Net cash used in investing activities (862 ) (3,099 ) Cash flows from financing activities: Borrowings under line of credit agreement 62,953 60,731 Repayments under line of credit agreement (62,953 ) (61,962 ) Changes in bank overdraft (4,721 ) (1,764 ) Repayments under notes payable (95 ) (247 ) Proceeds from exercise of stock options 583 68 Repurchase of treasury stock (627 ) (883 ) Proceeds from issuance of common stock 604 463 Net cash used in financing activities (4,256 ) (3,594 ) Effect of exchange rate changes on cash (117 ) 269 Net increase in cash and cash equivalents 122 351 Cash and cash equivalents at beginning of period 17,059 14,765 Cash and cash equivalents at end of period $ 17,181 $ 15,116 See notes to unaudited condensed consolidated financial statements. 5 MICROTEK MEDICAL HOLDINGS, INC. Notes to Unaudited Condensed Consolidated Financial Statements 1. NATURE OF BUSINESS AND BASIS OF PRESENTATION Microtek Medical Holdings, Inc. and subsidiaries (the “Company”) manufactures and supplies innovative product solutions for patient care, occupational safety and management of infectious and hazardous waste for the healthcare market, which represents one business segment.The Company markets its products to hospitals and other end users through a broad distribution system consisting of multiple channels including distributors, directly through its own sales force, original equipment manufacturers, and private label customers.The Company also markets certain of its products through custom procedure tray companies. The Company’s revenues are generated through two operating units, Microtek Medical, Inc. (“Microtek”), a subsidiary of the Company, and OREX Technologies International (“OTI”), an operating division.Microtek is the core business of the Company.As described in Note 7 to these unaudited condensed consolidated financial statements, in September 2004, the Company entered into an agreement which grants to Eastern Technologies, Inc. a worldwide exclusive license to manufacture, use and sell the Company’s OREX materials and processing technology in the nuclear industry and homeland security industry, and for certain other industrial applications.Subject to the terms and conditions of this licensing agreement, OTI no longer sells OREX products to the nuclear power industry. The unaudited condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been preparedin accordance with Rule 10-01 of Regulation S-X for interim financial statements required to be filed with the Securities and Exchange Commission and do not include all information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, the information furnished reflects all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented.Results for the interim periods are not necessarily indicative of results to be expected for the full year.The unaudited condensed consolidated financial statements herein should be read in conjunction with the consolidated financial statements and notes thereto contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2006 (the “Annual Report”). 2. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The Company's discussion of results of operations and financial condition relies on its consolidated financial statements that are prepared based on certain critical accounting policies that require management to make judgments and estimates that are subject to varying degrees of uncertainty. The Company believes that investors need to be aware of these policies and how they impact its financial statements as a whole, as well as its related discussion and analysis presented herein. While the Company believes that these accounting policies are based on sound measurement criteria, actual future events can and often do result in outcomes that can be materially different from these estimates or forecasts. The accounting policies and related risks described in the Company's Annual Report on Form 10-K for the year ended December 31, 2006 are those that depend most heavily on these judgments and estimates.During the three months and six months ended June 30, 2007, there have been no material changes to any of the Company’s critical accounting policies. 3. NEWLY ISSUED ACCOUNTING STANDARDS In June 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes – An interpretation of FASB Statement No. 109(“FIN 48”) which clarifies the accounting and disclosure requirements for uncertainty in tax positions, as defined.The Company’s adoption of the provisions of FIN 48 on January 1, 2007 had no impact on the Company’s consolidated financial statements.The Company examined its tax positions for all open tax years through December 31, 2006 and the full benefit of each tax position has been recognized in the financial statements in accordance with FIN 48.On any future tax positions, the Company intends to record interest and penalties, if any, as a component of interest expense and general and administrative expenses, respectively.The Company’s tax years are open for U.S. Federal purposes from 2003 through 2006.Certain U.S.state tax years remain open for 2002 and 2006 filings.International statutes vary widely and the open years range from 2004 through 2006.Taxing authorities have the ability to review prior tax years to the extent of net operating loss and tax credit carryforwards to open tax years. 6 In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 158, Employer’s Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106, and 132(R) (“SFAS No. 158”).SFAS No. 158 requires companies to recognize the funded status of defined benefit pension and other postretirement plans as a net asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income to the extent that those changes are not included in the net periodic cost.The funded status of a defined benefit pension plan is measured as the difference between the fair value of plan assets and the projected benefit obligation under the plan.Additionally, SFAS No. 158 requires companies to measure the funded status of a plan as of the company’s fiscal year-end, with limited exceptions, and expands financial statement disclosures.The Company adopted all requirements of SFAS No. 158 with respect to its international defined benefit pension plan on December 31, 2006, except for the funded status measurement date requirement which will be adopted on December 31, 2008, as allowed under SFAS No. 158. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurement (“SFAS No. 157”).SFAS No. 157 defines fair value, establishes a framework for the measurement of fair value, and enhances disclosures about fair value measurements but does not require any new fair value measures.SFAS No. 157 is effective for fair value measures already required or permitted by other standards for fiscal years beginning after November 15, 2007.The Company is required to adopt SFAS No. 157 on January 1, 2008.SFAS No. 157 is required to be applied prospectively, except for certain financial instruments.Any transition adjustment will be recognized as an adjustment to opening retained earnings in the year of adoption.The Company is currently evaluating the impact of adopting SFAS No. 157 on its consolidated results of operations and financial position. On February15, 2007, the FASB issued SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115(“SFAS No. 159”).SFAS No. 159 permits an entity to irrevocably elect to report selected financial assets and liabilities at fair value, with subsequent changes in fair value reported in earnings. The election may be applied on an instrument-by-instrument basis.SFAS No. 159 also establishes additional presentation and disclosure requirements for items measured using the fair value option. SFAS No. 159 is effective for all financial statements issued for fiscal years beginning after November15, 2007.The Company has not yet determined whether it will adopt SFAS No. 159. 4. STOCK-BASED COMPENSATION The Company follows the provisions of SFAS No. 123(R), Share-Based Payment, and related interpretations (collectively, “SFAS No. 123(R)”) to account for stock-based compensation.SFAS No. 123(R) supersedes Accounting Principles Board (“APB”) Opinion No. 25, Accounting for Stock Issued to Employees,and revises guidance in SFAS No. 123,
